
	

113 HR 471 IH: Federal Firefighter Pay Equity Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 471
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Connolly
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the more accurate computation of
		  retirement benefits for certain firefighters employed by the Federal
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighter Pay Equity
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)certain
			 firefighters employed by the Federal Government are required by law to work a
			 regular tour of duty consisting of 72 hours per week;
				(2)19 of those 72
			 hours per week are considered to be overtime hours for purposes of computing
			 pay;
				(3)the pay computed
			 for those 19 overtime hours each week are not accurately accounted for when
			 computing such firefighters’ retirement benefits; and
				(4)those inaccurate
			 computations have led to reduced retirement benefits for Federal
			 firefighters.
				(b)PurposeThe
			 purpose of this Act is to correct the manner in which retirement benefits for
			 Federal firefighters are computed so as to account for pay earned for regularly
			 scheduled overtime hours during a normal tour of duty.
			3.Computation of
			 annuity based on certain firefighter service
			(a)In
			 generalSection 5545b of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(e)For purposes of
				any determination of average pay under section 8331(4) or 8401(3),
				in the case of a firefighter who is subject to subsection (b), the rate of
				basic pay in effect for such firefighter for a year of creditable service (or,
				in the case of an annuity under subsection (d) or (e)(1) of section 8341 or
				under chapter 84 based on less than 3 years of creditable service, for any
				other period of creditable service) shall, in addition to the amount determined
				under subsection (b) for such year (or other period), include an amount equal
				to one-half the firefighter’s basic hourly rate (as computed under subsection
				(b)(1)(A)) for such year (or other period) times the number of overtime hours
				included as part of such firefighter’s regular tour of duty during such year
				(or other period).
					.
				
			(b)Conforming
			 amendmentsSections 8331(4) and 8401(3) of title 5, United States
			 Code, are amended by striking the semicolon at the end and inserting ,
			 subject to section 5545b(e);.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to any annuity, entitlement to which is based
			 on a separation from service occurring after the end of the 60-day period
			 beginning on the date of the enactment of this Act.
		
